DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 9 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Applicant’s election of Group I, Species B in the reply filed on 6/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 13 recites the limitation "said second material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “said material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 6-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani (US 5,100,432) in view of Lin (US 2012/0010655 A1).
Regarding claim 1, Matsutani discloses a suture needle (Fig. 1) having a bendable region (as the entirety of the needle may be bent) comprising: an elongated body having a proximal section (mounting portion 1) with a suture attachment hole (blind hole 1A) and a distal section (tapered portion 3) with a sharpened tip (pointed distal end 4); said elongated body having a bendable region (main body portion 2) located between said proximal and distal sections (Fig. 1).
While the main body portion (2) of Matsutani has a cross-section smaller than that of the proximal section and the distal section (as the main body portion 2 has flat surfaces 5a, 5b and the proximal and distal sections have circular cross-sections; Figs. 1-3), Matsutani fails to explicitly disclose wherein said bendable region of said elongated body is more flexible than said proximal and distal sections of said elongated body for enabling said elongated body of said suture needle to be transformed from a first configuration having a greater dimension and a second configuration having a smaller dimension.
However, Lin teaches a suture needle having a bendable region (12) made of a smaller cross-section and made of a bendable material including NiTi ([0021]). The bendable section is made of a low-rigid material while the distal section is made of high-rigid material (abstract) for the purpose of allowing an adjustable curved needle that may be adjusted according to the needs of various surgeries ([0008], [0010]). Thus the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central region between the distal and proximal sections of Matsutani to be made of NiTi while the distal and proximal sections are made of stainless steel in light of the teachings of Lin such that the central region is more flexible than said proximal and distal sections of said elongated body for enabling said elongated body of said suture needle to be transformed from a first configuration having a greater dimension and a second configuration having a smaller dimension in order to allow the curved needle to be adjusted according to the needs of various surgeries.
Regarding claim 2, modified Matsutani discloses wherein said elongated body has a greater height when in the first configuration and a smaller height when in the second configuration (see for example, Fig. 3 of Lin which shows the height between the distal and proximal regions greater in an unbent first configuration in relation to the bent configuration).
Regarding claim 3, modified Matsutani discloses wherein said elongated body has a semi-circular shape when in the first configuration (Fig. 1 of Lin) and a folded shape when in the second configuration (Fig. 2 of Lin; as the needle folds back on itself).

Regarding claim 7, Matsutani substantially discloses the invention as claimed above and further discloses wherein said bendable region comprises one or more flat surfaces located on opposite sides of said elongated body that define a reduced cross- sectional region of said elongated body having a dimension that is smaller than the first outer diameter of said respective proximal and distal sections of said elongated body (as the region 2 has flattened sides 5a, 5b, making the diameter smaller in cross-section that the distal and proximal circular cross-sections; Figs. 1-2 of Matsutani).
Regarding claim 8, Matsutani substantially discloses the invention as claimed above and further discloses wherein said one or more flat surfaces comprise first and second flat surfaces (5a, 5b of Matsutani) located on respective first and second lateral sides of said elongated body (Figs. 1-2).
Regarding claim 10, modified Matsutani discloses wherein said bendable region of said elongated body comprises a superelastic material (as the bendable region of modified Matsutani is made of NiTi as taught by Lin, which is a superelastic material) and said proximal and distal sections of said elongated body comprise a second 
Regarding claim 11, modified Matsutani discloses wherein said superelastic material comprises Nitinol (NiTi as taught by Lin) and said second material comprises stainless steel (as taught by Matsutani).
Regarding claims 12-13, modified Matsutani discloses wherein said bendable region of said elongated body comprises a superelastic material (NiTi as taught by Lin) and said proximal and distal sections of said elongated body comprise a material comprising stainless steel (as taught by Matsutani) that is more rigid and less elastic than said superelastic material of said bendable region (as discussed above with respect to claim 1 with the low and high rigidness of NiTi versus stainless steel).
Regarding clam 14, Matsutani discloses a suture needle (Fig. 1) having a bendable region (as the entirety of the needle may be bent) comprising: an elongated body having a proximal section (mounting portion 1) with a suture attachment hole (blind hole 1A) and a distal section (tapered portion 3) with a sharpened tip (pointed distal end 4); said elongated body having a bendable region (main body portion 2) located between said proximal and distal sections (Fig. 1).
While the main body portion (2) of Matsutani has a cross-section smaller than that of the proximal section and the distal section (as the main body portion 2 has flat surfaces 5a, 5b and the proximal and distal sections have circular cross-sections; Figs. 1-3) and the suture needle being made of stainless steel (column 3, lines 22-23), Matsutani fails to explicitly disclose wherein said bendable region of said elongated 
However, Lin teaches a suture needle having a bendable region (12) made of a smaller cross-section and made of a bendable material including NiTi, a superelastic material ([0021]) which is a lower rigid material than the material of the distal section (abstract). The bendable section is made of a low-rigid material while the distal section is made of high-rigid material (abstract) for the purpose of allowing an adjustable curved needle that may be adjusted according to the needs of various surgeries ([0008], [0010]). Thus the bendably region is more flexible than the distal section for enabling said elongaged body of said suture needle to be transformed from a first configuration having a greater dimension (Fig. 1) and a second configuration having a smaller dimension (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central region between the distal and proximal sections of Matsutani to be made of NiTi while the distal and proximal sections are made of stainless steel in light of the teachings of Lin such that the central region is more flexible than said proximal and distal sections of said elongated body for enabling said elongated body of said suture needle to be transformed from a first configuration having a greater dimension and a second configuration having a smaller dimension in 
Regarding claim 15, Matsutani substantially discloses the invention as claimed above and further discloses wherein said proximal (1 of Matsutani) and distal sections (3 of Matsutani) of said elongated body define a first outer diameter (circular cross-sections) and said bendable region (2) of said elongated body defines a second outer diameter that is smaller than the first outer diameter of said respective proximal and distal sections (as the region 2 has flattened sides 5a, 5b, making the diameter smaller in cross-section that the distal and proximal circular cross-sections; Figs. 1-2 of Matsutani).
Regarding claim 16, Matsutani substantially discloses the invention as claimed above and further discloses wherein said bendable region comprises one or more flat surfaces located on opposite sides of said elongated body that define a reduced cross- sectional region of said elongated body having a dimension that is smaller than the first outer diameter of said respective proximal and distal sections of said elongated body (as the region 2 has flattened sides 5a, 5b, making the diameter smaller in cross-section that the distal and proximal circular cross-sections; Figs. 1-2 of Matsutani).
Regarding claim 17, modified Matsutani discloses wherein said elongated body has a semi-circular shape when in the first configuration (Fig. 1 of Lin) and a folded shape when in the second configuration (Fig. 2 of Lin; as the needle folds back on itself).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771